Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s amendments and related arguments with respect to the 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.   Specifically, a new prior art reference (US 2008/0192783 to Rathjen et al.).
Furthermore, the examiner would like to point out that while not explicitly stated in the specification, it appears from the drawings of Bischoff, specifically Fig. 5, that the controller individually/separately controls each of the source (S), modulator (15) and deflecting unit (10).  This interpretation is based on three separate dashed lines connecting each of these three elements to the controller.  While the examiner contends that the three separate dashed lines indicate independent control of each of those elements, the reference is silent to order in which they are controlled.  However, Rathjen explicitly teaches such independent control. 
Applicant argues that Par 0056 of Bischoff explicitly teaches sequential control of the modulator and deflector unit, and therefore fails to teach that the adjustment of these two elements is “parallel in time”, i.e. occurs at the same time.  The examiner respectfully disagrees, as paragraph 0056 is silent as to the order in which the elements are controlled, but merely discusses the order in which the laser beam impinges on the 
Lastly, the examiner would like to emphasize that applicant has no criticality or unexpected result to adjusting the elements in any particular order.  In fact, applicant’s specification makes it clear that adjusting the two elements can be done either later, i.e. sequentially, or in parallel, i.e. simultaneously, with no advantage or disadvantage given to either (Par 0033 of applicant’s specification).   Therefore, the examiner contends that adjusting/controlling a modulator and deflector simultaneously is merely obvious to try; see new 103 rejection below. 
Regarding the 112, 2nd rejections, applicant’s amendments have overcome this rejection and this rejection is therefore withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 

Claims 12 and 15-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0088409 to Bischoff in view US 2004/0243112 to Bendett or US 2012/0089134 to Horvath and further in view of US 2008/0192783 to Rathjen et al.
It is emphasized that applicant’s own specification in Par 0006 of the PGPub states that “It is known from WO 2007/042190 A2 (US 2007/0088409, used in the current rejection, is merely the US version of this reference, i.e. the same disclosure, only in English), which disclosure is incorporated in its entirety herein, that interaction zones in which no optical breakdown is generated by radiation pulses of lower power densities and which are correspondingly small are also suitable for severing eye tissue when the irradiated target volumes are located close enough together or even overlap one another. This applies to the spatial distance between target volumes into which immediately successive radiation pulses are inputted (spot distance) as well as to the spatial distance between adjacent target volumes of different track portions (track distance).”
[Claim 12] Bischoff discloses a method for severing eye tissue, comprising inputting energy by means of a sequence of radiation pulses focused in target volumes so as to generate a field of interaction zones (Abstract); wherein, for each radiation a repetition rate” Par 0049).  Furthermore, Bischoff discloses adjusting a variably adjustable modulator (15, Fig. 5; Pars 0055-56) and a variably adjustable beam deflection unit (10, Figs. 4-5; Pars 0053-56). 
It is noted that fluence, by definition, is energy density (J/cm2).  While power density is measured in W/cm2; It is well understood that Joules = Watts/second.  Furthermore, applicant’s own specification states “Thus the energy density in particular can be used instead of the power density--for example, when pulse duration is (at least approximately) constant throughout the sequence of radiation pulses” (Par 0015).  Bischoff disclose a range of pulse durations that can be used during treatment, and gives an example of 300 fs (Par 0059), but fails to explicitly disclose that the pulse duration is kept constant throughout the sequence of radiation pulses.  While the single example of 300 fs, leads one of ordinary skill to believe that this pulse duration was used constantly throughout the entire sequence of pulses, it is not necessarily inherent that this is true.  The examiner’s position of a constant pulse duration is further supported by the fact that the modulator sets the energy of the laser pulses (Par 0056); this is interpreted as the same energy for all the pulses, and therefore, generally speaking, the same pulse duration.  If applicant disagrees, it is the examiner’s position that it is commonly known to use the same pulse duration throughout an entire 
Bischoff discloses an emission frequency of 0.01 to 0.5 MHz and therefore doesn’t explicitly anticipate the claimed range of 1 MHz to 10 MHz.  The examiner takes the position that 0.5 MHz is close to or approaching the claimed range of 1 MHz to 10 MHz.  MPEP 2144.05 makes it clear “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”.  Furthermore, both Bendett (Par 0068) and Horvath (Pars 0056 and 0061) discloses that similar emission frequencies are known and used in the art for similar laser ophthalmic surgical procedures, specifically for cutting or severing eye tissue.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the constant emission frequency taught by Bischoff to include higher frequencies, e.g. 1 MHz to 10 MHz, as these are merely known pulse emission frequencies known in the art to provide similar results in eye tissue.  Furthermore, Horvath specifically teaches that frequencies greater than 1 MHz allow for even faster cutting of the desired pattern, giving explicit motivation to a POSITA to choose higher constant frequencies, such as 
Bischoff and Hovarth/Bendett fail to explicitly teach adjusting a modulator and beam deflecting unit parallel in time, i.e. at the same time.  However, it appears from the drawings of Bischoff, specifically Fig. 5, that the controller individually/separately controls each of the source (S), modulator (15) and deflecting unit (10).  This interpretation is based on three separate dashed lines connecting each of these three elements to the controller.  While the examiner takes the position that the three separate dashed lines indicate independent control of each of those elements, the reference is silent to order in which they are controlled.  To emphasize the examiner’s position, Rathjen explicitly teaches these two elements (modulator and beam deflection) being independently controlled (Par 0031).  Furthermore, when two elements are separately/independently controlled there are only two ways in which they can be controlled, i.e. at the same time or at different times.  Therefore, the examiner contends it would have been obvious to one of ordinary skill in the art to modify the method of Bischoff to include independent control of each of the modulator and beam deflector, as taught by Rathjen.  Furthermore, it would be obvious, in this independent control of the modulator and beam deflector, to try adjusting/controlling these elements at the same time, as there are only two options, i.e. simultaneously and sequentially, and it would be obvious to try either/both. 
[Claims 15, 16, 23 and 24] Figs. 3, 8 and 9 show target volumes located on a track along a curved spatial area and specifically moving a focus of the radiation pulses along a closed track or at least an approximately closed track ("The cut surface required 
[Claim 17] Bischoff discloses "For example, the treatment laser beam 3 consists of fs-laser pulses having a pulse repetition rate of between 10 and 500 kHz”.  This is considered a constant repetition rate, as there is no indication that the pulse frequency is ever adjusted during the treatment.  If applicant disagrees, then it would be obvious to try maintaining the pulse frequency constant throughout the treatment, specifically in order to achieve the same/similar results for each treatment location.  It is noted that there are only two options with regards to the pulse frequency, constant and variable, choosing one or the other is considered obvious to try; see KSR. 
As discussed above, the combination of references teach controlling a laser such that it emits a high pulse frequency (in the claimed range) and keeping this frequency constant throughout the emission of pulses.  There is no indication in any of the references that the pulse frequency is adjusted during a single procedure. 
approximately 3-5 µm has turned out to be well-suited for generating high-quality cuts with as little pulse energy as possible and requiring a limited amount of time.” (Par 0070).  “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” MPEP 2144.05.  Furthermore, applicant has given no criticality or unexpected results to the claimed range. 
[Claims 19-22 and 25] Bischoff discusses a track with a spiral shape (Pars 0011, 0034 and 0078).  Furthermore, Bischoff makes it clear that “depending on the application”, the spacing between successive pulses, i.e. local distance, can be fluctuated (Par 0023); Therefore, it would have been obvious to one of ordinary skill in the art to try/choose different spacing distances for different portions of the treatment, in order to effect different portions of the eye in different manners, as would be required to treat specific conditions/patients.   Also, there appears to be no criticality as to why the outer cycle has spots spaced further apart than the inner cycle, therefore, it would be obvious to try different spacing of spots along the inner and outer cycles, as a matter of routine experimentation, in order to achieve the most effective results.  It is noted that there are only 3 options for the relative spacing of spots for the inner and outer cycles, either the same spacing for both, greater spacing for the inner cycle or greater spacing for the outer cycle; any of which would be obvious to try, as Bischoff specifically teaches that fluctuations of the spacing would be required depending on the specific application. 
[Claim 26] Bischoff discloses target volumes, i.e. zones of interaction, that overlap (Pars 0025-26)

[Claim 29] Applicant’s own specification that describes the prior art of Bischoff (as copied/passed above, in relation to claim 12) makes it clear that the volumes can either “be close enough together or can overlap”.  The examiner contends that close enough together, specifically when considered in context with the alternative of overlapping, means that the volumes do not overlap.  While Bischoff makes it clear that the interaction zones overlap, the examiner contends that that target volumes do not, as clearly supported by applicant’s own specification. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792